    Case 14-01026         Doc 105     Filed 10/11/18 Entered 10/11/18 08:59:05         Desc Main
                                       Document     Page 1 of 13


                                 UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MASSACHUSETTS
                                         EASTERN DIVISION

                                                  )
    In re:                                        )                   Chapter 7
                                                  )                   Case No. 13-10204-MSH
    WARREN I. GREEN,                              )
                                                  )
                     Debtor                       )
                                                  )
                                                  )
    JOHN O. DESMOND, CHAPTER 7                    )
    TRUSTEE,                                      )
                                                  )                   Adversary Proceeding
                     Plaintiff                    )                   No. 14-1026
                                                  )
    v.                                            )
                                                  )
    MARSHA S. GREEN,                              )
                                                  )
                     Defendant                    )


                         MEMORANDUM OF DECISION AND ORDER
                    ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

             In the one remaining count of Mr. Desmond’s two-count complaint against Ms. Green in

this adversary proceeding,1 Mr. Desmond seeks judgment under Bankruptcy Code § 363(h)2

permitting him to sell a condominium in Newton, Massachusetts owned as tenants by the entirety

by Ms. Green, who is not a debtor in a bankruptcy case, and her husband, Warren Green, the

debtor in the main case. Ms. Green has filed a motion for summary judgment as to this remaining

count. For the reasons explained below, I will deny Ms. Green’s motion and allow this matter to

proceed to trial.




1
    The other count was dismissed by agreement.
2
    All references to the Bankruptcy Code or the Code are to 11 U.S.C. § 101 et seq.
                                                      1
 Case 14-01026        Doc 105     Filed 10/11/18 Entered 10/11/18 08:59:05            Desc Main
                                   Document     Page 2 of 13


                                Statutory and Legal Framework

       Before delving into the merits of the parties’ dispute, I preview the relevant statutes and

legal standards, which will inform my analysis. Bankruptcy Code § 363(h) authorizes a trustee to

sell property owned by a debtor and non-debtor as tenants in common, joint tenants, or tenants

by the entirety. Section 363(h) provides:

       Notwithstanding subsection (f) of this section, the trustee may sell both the estate’s
       interest, under subsection (b) or (c) of this section, and the interest of any co-owner in
       property in which the debtor had, at the time of the commencement of the case, an
       undivided interest as a tenant in common, joint tenant, or tenant by the entirety, only if—
       (1) Partition in kind of such property among the estate and such co-owners is
           impracticable;
       (2) Sale of the estate’s undivided interest in such property would realize
           significantly less for the estate than sale of such property free of the interest of
           such co-owner;
       (3) The benefit to the estate of a sale of such property free of the interests of co-
           owners outweighs the detriment, if any, to such co-owners; and
       (4) Such property is not used in the production, transmission, or distribution, for
           sale, of electric energy or of natural or synthetic gas for heat, light, or power.

11 U.S.C. § 363(h).

       To proceed with a sale under 363(h), the trustee must file an adversary proceeding in

which it is his burden to establish the four elements of 363(h). See Fed. R. Bankr. P. 7001(3)

(providing that “a proceeding to obtain approval under § 363(h) for the sale of both the interest

of the estate and of a co-owner in property” is an adversary proceeding); see also In re Duda,

422 B.R. 339, 348 (Bankr. D. Mass. 2010) (“The Trustee has the burden of establishing all

four elements required under § 363(h).”). Under § 363(h)(3), the court must perform a balancing

test to determine if the proposed sale will confer upon the estate a benefit that outweighs any

detriment to the non-debtor co-owner. In re Persky, 893 F.2d 15, 18 (2d Cir. 1989); In re Coletta

Bros. of N. Quincy, Inc., 172 B.R. 159, 164 (Bankr. D. Mass. 1994).




                                                 2
 Case 14-01026        Doc 105     Filed 10/11/18 Entered 10/11/18 08:59:05            Desc Main
                                   Document     Page 3 of 13


       Assuming the trustee carries the day and sells the property, § 363(j) requires the trustee to

distribute the proceeds of the sale according to the interests of each co-owner. Section 363(j)

provides:

       After a sale of property to which subsection (g) or (h) of this section applies, the trustee
       shall distribute to the debtor’s spouse or the co-owners of such property, as the case may
       be, and to the estate, the proceeds of such sale, less the costs and expenses, not including
       any compensation of the trustee, of such sale, according to the interests of such spouse or
       co-owners, and of the estate.

11 U.S.C. § 363(j).

       The concept of tenancy by the entirety ownership derives from the common law and is a

form of ownership that can exist only between co-owners who are spouses. See Coraccio v.

Lowell Five Cents Savings Bank, 612 N.E.2d 650, 652 (Mass. 1993). In Massachusetts, tenancy

by the entirety ownership is governed by statute. See, e.g., Mass. Gen. Laws ch. 184, § 7 (2018)

(“A devise of land to a person and his spouse shall, if the instrument creating the devise

expressly so states, vest in the devisees a tenancy by the entirety.”); see also Mass. Gen. Laws

ch. 184 § 8. Mass. Gen. Laws ch. 209, § 1 provides, in relevant part, that “the interest of a debtor

spouse in property held as tenants by the entirety shall not be subject to seizure or execution by a

creditor of such debtor spouse so long as such property is the principal residence of the

nondebtor spouse.” Mass. Gen. Laws ch. 209, § 1.

       The spouses hold the property “not as ‘two tenants by the entirety,’ but as one person, in

one tenancy.” Snyder v. Rockland Trust Co. (In re Snyder), 249 B.R. 40, 44 (B.A.P. 1st Cir.

2000). When property held by the entirety in Massachusetts is sold, the proceeds become

personal property held by the entirety. Smith v. Tipping, 211 N.E.2d 231, 232 (Mass. 1965).

Massachusetts courts have held that tenancies by the entirety can be terminated only upon death,

divorce or voluntary deed of both tenants. Snyder, 249 B.R. at 44.



                                                 3
 Case 14-01026        Doc 105     Filed 10/11/18 Entered 10/11/18 08:59:05             Desc Main
                                   Document     Page 4 of 13


                                           The Dispute

         Ms. Green maintains that based on the undisputed facts she is entitled to summary

judgment in her favor as a matter of law. While she concedes that Mr. Desmond has satisfied the

first two requirements of 363(h) and that the fourth requirement does not apply to the property in

this case, she claims Mr. Desmond cannot satisfy the third requirement, that “the benefit to the

estate of a sale of such property free of the interests of co-owners outweighs the detriment, if

any, to such co-owners.” 11 U.S.C. §363(h)(3).

         Ms. Green argues that Mr. Desmond cannot satisfy this third requirement because,

among other things, Mr. Desmond cannot present a formula for the division of the proceeds of a

sale and a payment to her as required by § 363(j) that is consistent with her property rights under

Massachusetts tenancy by the entirety law. Ms. Green asserts that, because she and Mr. Green

own the property as tenants by the entirety, the trustee would have to hold any proceeds of its

sale in such ownership until the termination of the tenancy. She contends that because each

owner enjoys equal right to the entire ownership interest in such property and its proceeds, any

formula which gives the co-owners less than their full interest in the whole fails to satisfy

§ 363(j). She concludes that Massachusetts tenancy by the entirety law prohibits Mr. Desmond

from distributing the proceeds of the sale of the property as required by § 363(j), which means

that neither she nor the bankruptcy estate will receive anything from the sale during the existence

of the tenancy, and this prevents Mr. Desmond from satisfying the balancing test of § 363(h)(3).

In support of her position, she relies heavily on In re Coombs, 86 B.R. 314 (Bankr. D. Mass.

1988).

         Mr. Desmond disagrees, urging me to follow Whitman v. Lassman, No. CIV.A.06 11780

GAO, 2007 WL 2259108 (D. Mass. Aug. 1, 2007). In Whitman, the United States District Court



                                                  4
 Case 14-01026       Doc 105      Filed 10/11/18 Entered 10/11/18 08:59:05            Desc Main
                                   Document     Page 5 of 13


for the District of Massachusetts affirmed the bankruptcy court’s denial of a motion to dismiss a

§ 363(h) complaint. While the Whitman Court, like the Coombs Court, considered the effects of

Massachusetts tenancy by the entirety law on § 363(h), the court in Whitman concluded that they

were irrelevant because § 363(h) “trumps the state statute that would forbid such a sale.”

Whitman, 2007 WL 2259108 at *1.

                                  The Summary Judgment Standard

       A court “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56, made applicable hereto by Fed. R. Bankr. P. 7056. A genuine issue is “one supported

by such evidence that ‘a reasonable jury, drawing favorable inferences,’ could resolve [the issue]

in favor of the nonmoving party.” In re McCarthy, 473 B.R. 485, 491 (Bankr. D. Mass. 2012)

(quoting Triangle Trading Co. v. Robroy Indus., 200 F.3d 1, 2 (1st Cir. 1999)). A material fact is

one that might affect the outcome of the case under the governing law. See id. at 491.

       The moving party in a summary judgment motion bears the initial burden of

demonstrating that no genuine issue of material fact exists by pointing to materials of evidentiary

quality such as affidavits or depositions that are so one-sided as to warrant judgment as a matter

of law. See Anderson v. Liberty Lobby, 477 U.S. 242, 252 (1986); In re Varrasso, 37 F.3d 760,

763 (1st Cir. 1994). “Only if the record, viewed in that manner and without regard to credibility

determinations, reveals no genuine issue as to any material fact may the court enter summary

judgment.” Cadle Co. v. Hayes, 116 F.3d 957, 959 (1st Cir. 1997). Here, the material facts are

not in dispute, but rather the parties disagree on the law that governs the legal consequences

flowing from those facts.




                                                 5
    Case 14-01026    Doc 105      Filed 10/11/18 Entered 10/11/18 08:59:05            Desc Main
                                   Document     Page 6 of 13


                                      Coombs and Whitman

        In Coombs, the trustee filed a § 363(h) complaint against Ms. Coombs, the non-debtor,

seeking to sell the home she owned with her husband, the debtor, as tenants by the entirety.

Coombs, 314 B.R. at 314. Ms. Coombs opposed the sale, claiming the trustee could not meet the

prerequisites of § 363(h). Id. at 315. After a thorough survey of Massachusetts law governing

tenancies by the entirety, the court concluded that the trustee would have to hold the proceeds of

the trustee’s sale of the marital home in tenancy by the entirety ownership during the joint lives

of the Coombs. Id. at 317. The court found that a sale would thus confer, at best, a minimal

benefit on the bankruptcy estate while severely prejudicing Ms. Coombs. It found that not only

would her share of the sale proceeds be tied up in the entireties ownership for an extended

period, but forcing Ms. Coombs to move after a sale would also cause her psychological and

physical harm. Id. at 318. Weighing all of these factors against the fact that Mr. Coombs had

offered to pay the trustee $20,000 to buy back his interest in the home, the court concluded that

the trustee could not meet the § 363(h) requirements for a sale of the entireties property, and he

dismissed the trustee’s complaint. Id.

        Whitman, too, involved a non-debtor spouse, Ms. Whitman, who opposed a trustee’s

attempted § 363(h) sale. Whitman, No. CIV.A.06 11780 GAO, 2007 WL 2259108 at *1. Unlike

Ms. Coombs, however, Ms. Whitman did not claim psychological or physical harm. Id. Also,

Ms. Whitman’s husband, unlike Ms. Coomb’s husband, had not offered to purchase his interest

from the trustee.3 Id. Nevertheless, Ms. Whitman raised the Coombs-like legal argument that

because under Massachusetts law the proceeds of the trustee’s § 363(h) sale would become



3
  The specific facts in Coombs played a critical role in the court’s decision to dismiss the
trustee’s complaint. As in Whitman, the record before me does not establish facts similar to those
presented in Coombs.
                                                 6
 Case 14-01026        Doc 105     Filed 10/11/18 Entered 10/11/18 08:59:05              Desc Main
                                   Document     Page 7 of 13


entireties property which the trustee could not distribute during the existence of the entireties

estate, the trustee could not satisfy the Bankruptcy Code requirments for a sale. Id. at *2. The

bankruptcy court denied Ms. Whitman’s motion to dismiss the trustee’s § 363(h) complaint, and

she appealed to the district court. Id. at *1. In affirming, the district court acknowledged the

apparent application of Massachusetts tenancy by the entirety law to the sale proceeds as argued

by Ms. Whitman and then turned the argument against her. Id. at *2. The court noted that

construing § 363(h) and (j) as subject to “the state rule that keeps the proceeds indivisible” until

the tenancy is terminated “would require, in some instances, the trustee to hold such proceeds for

years before the tenancy would terminate in accordance with state property law.” Id. at *2. This,

the court concluded, would be impractical and run counter to the “requirement of the Bankruptcy

Code that estates be administered as expeditiously as possible.” Id. The district court read

§ 363(j) to require “prompt distribution” of the proceeds and found that because Massachusetts

law interfered with this objective, § 363(j) preempted Massachusetts law to the extent that

Massachusetts law would interfere with this goal. Id.

                     Preemption of Massachusetts Tenancy by the Entirety Law

       The United States Court of Appeals for the First Circuit has identified three

circumstances in which a federal statute or regulation will be deemed to preempt state law. The

first is when the federal statute is expressly preemptive. Tart v. Massachusetts, 949 F.2d 490,

500 (1st Cir. 1991). The second is when a federal regulatory scheme “is so pervasive as to

generate the reasonable inference that Congress intended to leave no domain open to state

regulatory supplementation.” Id. And the third is when a state statute is in direct conflict with a

federal statute, thereby frustrating Congressional intent or making compliance with both statutes

impossible. Id. The first example of preemption is known as express preemption, and the second



                                                  7
 Case 14-01026       Doc 105      Filed 10/11/18 Entered 10/11/18 08:59:05            Desc Main
                                   Document     Page 8 of 13


and third are examples of implied preemption. See, e.g., Cipollone v. Liggett Grp., Inc., 505 U.S.

504, 516 (1992).

       Bankruptcy Code § 363(h)-(j) does not expressly preempt state law, so any analysis of

preemption here must focus on the implied variety. Implied preemption occurs when (1)

Congress implements a scheme “so pervasive as to make reasonable the inference that Congress

left no room for the States to supplement it,” (2) when an act of Congress concerns an area where

the federal interest is so dominant as to preclude enforcement of state laws, or (3) when the goals

of the federal law manifest a purpose to override state law. Greenwood Tr. Co. v. Massachusetts,

971 F.2d 818, 822-23 (1st Cir. 1992) (quoting Rice v. Santa Fe Elevator Corp., 331 U.S. 218,

230 (1947)). Additionally, where federal and state law are in direct conflict or when state law is

an obstacle to the application of federal law, a finding of preemption would be appropriate. Id.

(citing Hines v. Davidowitz, 312 U.S. 52, 67 (1941)).

       An intent to preempt state law is presumed when federal regulation is comprehensive.

Hillsborough Cty., Fla. v. Automated Med. Labs., Inc., 471 U.S. 707, 713 (citing Rice v. Santa

Fe Elevator Corp., 331 U.S. at 230). Courts have described the Bankruptcy Code as “complex,

detailed, and comprehensive,” thus supporting the presumption that Congress intended “to create

a whole system under federal control which is designed to bring together and adjust all of the

rights and duties of creditors and embarrassed debtors alike.” See MSR Expl. v. Meridian Oil,

Inc., 74 F.3d 910, 913 (9th Cir. 1996). “It is very unlikely that Congress intended to permit the

superimposition of state remedies on the many activities that might be undertaken in the

management of the bankruptcy process.” Id. Additionally, if state law has the consequence, even

if unintended, of materially frustrating a debtor’s use of the Bankruptcy Code, then the state law

will be preempted. Volkswagen of Am. v. Dan Hixon Chevrolet Co. (In re Dan Hixson Chevrolet



                                                 8
 Case 14-01026       Doc 105      Filed 10/11/18 Entered 10/11/18 08:59:05            Desc Main
                                   Document     Page 9 of 13


Co.), 12 B.R. 917, 923 (Bankr. N.D. Tex. 1981) (noting that the state legislature’s lack of intent

to frustrate federal law does not defeat preemption of state law); cf. Mass. Ass’n of Health Maint.

Org. v. Ruthardt, 194 F.3d 176, 179 (1st Cir. 1999) (noting that “congressional intent also can be

deduced from circumstances such as inconsistency or impossibility”).

       Notwithstanding the comprehensive nature of the Bankruptcy Code in general and of

§ 363 in particular, Ms. Green invokes the United States Supreme Court’s ruling in Butner v.

United States, 440 U.S. 48 (1979), to support her argument that the Bankruptcy Code must bow

to state law in the area of property rights. She joins a multitude in citing Butner’s well-known

precept that in bankruptcy cases “property interests are created and defined by state law.” Id. at

55. But like many others in that multitude, she fails to round out the precept by quoting the very

next sentence in the Court’s decision: “Unless some federal interest requires a different result,

there is no reason why such interests should be analyzed differently simply because an interested

party is involved in a bankruptcy proceeding.” Id. (emphasis added).

       I do not interpret Butner to require application of state law property rights when the state

law, here Massachusetts tenancy by the entirety law, is in conflict with the federal law, here

Bankruptcy Code § 363(h)-(j). According to the Report of the Committee on the Judiciary

accompanying the House of Representatives’ 1978 version of the Bankruptcy Code, H.R. 8200

(the “Committee Report”):

       With respect to other co-ownership interest [sic], such as tenancies by the entirety
       . . . the bill does not invalidate the rights, but provides a method by which the
       estate may realize on the value of the debtor’s interest in the property while
       protecting the other rights. The trustee is permitted to realize on the value of the
       property by being permitted to sell it without obtaining the consent or a waiver of
       rights by the spouse of the debtor or the co-owner, as may be required for a
       complete sale under applicable state law.




                                                 9
 Case 14-01026        Doc 105     Filed 10/11/18 Entered 10/11/18 08:59:05              Desc Main
                                  Document      Page 10 of 13


H.R. Rep. No. 95-595, 1st Sess., at 177 (1977) (emphasis added). The Committee Report

demonstrates congressional intent to facilitate the extraction of the value of a debtor’s interest in

entireties property by allowing the sale of the property irrespective of state law limitations. At

least one court has used § 363(h) to support its holding that while state law creates property

rights, federal law can modify those rights for federal purposes. See Hunter v. Citifinancial, Inc.

(In re Hunter), 284 B.R. 806, 813 (Bankr. E.D. Va. 2002).

       Implied preemption also applies “when compliance with both state and federal law is

impossible, or when the state law stands as an obstacle to the accomplishment and execution of

the full purposes and objectives of Congress.” Good v. Altria Grp., Inc., 501 F.3d 29, 47 (1st Cir.

2007), aff’d and remanded, 555 U.S. 70 (2008) (quoting California v. ARC Am. Corp., 490 U.S.

93, 100-01 (1989)). For precisely the reason set forth in Coombs, simultaneous compliance with

Massachusetts tenancy by the entirety law and § 363(h) and (j) is impossible. Strict compliance

with Massachusetts tenancy by the entirety law would require a trustee to hoard the proceeds of

the sale of entireties property, possibly for years. This is contrary to the policy of the Bankruptcy

Code, which encourages the prompt administration of bankruptcy estates and would force a

trustee to disregard Code § 704(a)(1), which requires a trustee to close the bankruptcy case “as

expeditiously as is compatible with the best interests of parties in interest.” 11 U.S.C. § 704.

“[T]he plain language of the statute [§ 363(j)] directs the trustee immediately to distribute

proceeds after the sale.” Stine v. Diamond (In re Flynn), 418 F.3d 1005, 1008 (9th Cir. 2005);

see also In re Hunter, 970 F.2d 299, 303 (7th Cir. 1992) (“And, after the trustee sells the entirety

property, an appropriate portion of the proceeds is immediately given to the non-debtor

spouse.”); Aino v. Maruko (In re Maruko, Inc.), 200 B.R. 876, 882 (Bankr. S.D. Cal. 1996)




                                                 10
 Case 14-01026        Doc 105      Filed 10/11/18 Entered 10/11/18 08:59:05               Desc Main
                                   Document      Page 11 of 13


(concluding that “the drafters of the Bankruptcy Code intended the distribution under section

363(j) to be immediate”).

        These preemption and estate administration concerns underlie the ruling in Whitman and

I find them compelling. Therefore, like the court in Whitman, I conclude that to the extent

Massachusetts tenancy by the entirety law interferes with the application of Bankruptcy Code

§ 363(h) and (j), the state law is preempted. See also Howison v. Hidler (In re Hidler), 192 B.R.

790, 795 (Bankr. D. Me. 1996) (“The Bankruptcy Code is preemptive federal law . . . Under

§ 363(h), the trustee may sell entireties property without the consent of the non-debtor spouse,

regardless of state law.”).

                                         Interests Protected

        Apart from the preemption analysis, there is another reason Ms. Green’s argument is

unavailing. Ms. Green conflates the balancing of the burdens analysis of § 363(h)(3) with the

protection of the non-debtor co-owner’s interest in § 363(j). She argues that Mr. Desmond’s

inability to comply with § 363(j) because he cannot distribute the sale proceeds so long as they

are entireties property results, ipso facto, in his inability to meet the balancing of the burdens test

of § 363(h)(3), thereby preventing a sale under § 363(h).

        A cursory reading of § 363(j) illustrates that such a contention is contrary to the language

of the statute. Section 363(j) begins by stating that its application is to take place “after a sale of

property to which subsection (g) or (h) of this section applies.” 11 U.S.C. 363(j) (emphasis

added). Furthermore, § 363(h) contains no reference to § 363(j). Ms. Green’s assertion that

courts must consider the distribution under § 363(j) prior to allowing a sale under § 363(h) is

simply not supported by the text of the statute. “[W]here … the statute’s language is plain, ‘the

sole function of the courts is to enforce it according to its terms.’” U.S. v. Ron Pair Enterprises,



                                                  11
 Case 14-01026         Doc 105      Filed 10/11/18 Entered 10/11/18 08:59:05               Desc Main
                                    Document      Page 12 of 13


489 U.S. 235 (1989) (quoting Caminetti v. United States, 242 U.S. 470, 485 (1917) (additional

citations omitted)).

        Furthermore, as previously noted, the legislative history of § 363(h) demonstrates that

§ 363(h) is intended as a mechanism by which the bankruptcy estate can realize the value of

property held by the entirety. Thus, § 363(h) serves to further the interests of the estate. Section

363(j), on the other hand, is intended to protect the interests of the non-debtor co-owner. The

Committee Report, with respect to § 363(j), notes:

        The other interest is protected under H.R. 8200 . . . by requiring the trustee to pay
        over to the spouse the value of the spouse’s interest in the property if the trustee
        sells the property to someone other than the spouse.

H.R. Rep. No. 95-595, 1st Sess., at 177 (1977); see also In re Addario, 53 B.R. 335, 338 (Bankr.

D. Mass. 1985) (noting that the non-debtor co-owner receives a right of first refusal under

§ 363(i) for sale of property and a lump sum payment under § 363(j) for his share of the proceeds

of the sale as protection of his economic interests). In addition, the First Circuit Court of Appeals

in Whitlock v. Hause noted, albeit in dicta, that in the context of a recovery of a conveyance of

real estate that was held in tenancy by the entirety ownership prior to being transferred to the

debtor’s spouse, the non-debtor spouse’s contribution to the purchase of that real estate was

“fully protected by her status as a tenant by the entirety” because “[t]he rules governing the sale

of property jointly owned by the debtor and a third party expressly provide that the trustee ‘shall

distribute to the debtor’s spouse . . . the proceeds of such a sale . . . according to the interest of

such spouse.’” 694 F.2d 861, 869 (1st Cir. 1982). This demarcation between the parties

protected by the two statutory sections further undercuts Ms. Green’s attempt to make a

distribution under § 363(j) a condition precedent to a sale under § 363(h).




                                                   12
    Case 14-01026     Doc 105     Filed 10/11/18 Entered 10/11/18 08:59:05            Desc Main
                                  Document      Page 13 of 13


                                     Conclusion and Order

        Mr. Desmond should be given the opportunity to establish at a trial the third element of

§ 363(h) and if he can, to sell the Newton condominium. Then, to the extent Massachusetts

tenancy by the entirety law impedes his ability to distribute the sale proceeds pursuant to

§ 363(j), the state law will be deemed preempted.4 Ms Green’s motion for summary judgment is,

therefore, DENIED.

        So ordered.

Dated at Boston, Massachusetts this 11th day of October, 2018.

                                                          By the Court,




                                                          Melvin S. Hoffman
                                                          U.S. Bankruptcy Judge


        Counsel Appearing:            Anthony R. Leone, Esq.
                                      Thomas S. Vangel, Esq.
                                      Murtha Cullina LLP
                                      Boston, Massachusetts
                                       For the Plaintiff, John O. Desmond, Trustee

                                      John F. Sommerstein, Esq.
                                      The Law Offices of John F. Sommerstein
                                      Boston, Massachusetts
                                        For the Defendant, Marsha S. Green




4
  Given such preemption, it is not necessary for me to address Mr. Desmond’s alternative
arguments that the existence of joint debts and the debtor’s payment of “necessaries” provide
separate and independent bases for him to sell the Newton condominium. In addition, at this
stage, I need not determine the appropriate formula for dividing any sale proceeds between the
bankruptcy estate and Ms. Green except to note that a 50-50 distribution appears to offer one
reasonable approach. See In re Bradigan, 501 B.R. 151 (Bankr. W.D.N.Y. 2013).
                                                13
